

Exhibit 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


LOAN AND SECURITY AGREEMENT


Dated as of September 11, 2006


Between


MDU COMMUNICATIONS (USA) INC.


(Borrower)


and


FCC, LLC, d/b/a First Capital


(as Agent and as Lender)


and


FULL CIRCLE FUNDING, LP


(as Lender)
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

    Page       1. DEFINITIONS 1       2. BORROWING 7       3. INTEREST AND FEES
9       4. REPRESENTATIONS AND WARRANTIES OF BORROWER 11       5. COLLATERAL 12
      6.  FINANCIAL COVENANTS 14       7. COLLATERAL COVENANTS 14       8.
NEGATIVE COVENANTS 19       9.  REPORTING AND INFORMATION 21       10. 
INSPECTION RIGHTS; EXPENSES; ETC. 22       11. RIGHTS OF SETOFF, APPLICATION OF
PAYMENTS, ETC. 23       12.  ATTORNEY-IN-FACT 23       13. DEFAULTS AND REMEDIES
24       14. INDEMNIFICATION 27       15. GENERAL PROVISIONS 27       16.  AGENT
30



-i-

--------------------------------------------------------------------------------



Attachments:


Schedule
Exhibit A - Form of Borrowing Base Certificate
Exhibit B - Form of Compliance Certificate
Exhibit C- Forms of Customer Contracts
Exhibit D - Supplier Contracts


 
-ii-

--------------------------------------------------------------------------------


 
LOAN AND SECURITY AGREEMENT


 
This LOAN AND SECURITY AGREEMENT (this “Agreement”) is entered into as of this
11th day of September, 2006 between MDU Communications (USA) Inc., a Washington
corporation (“Borrower”), and Full Circle Funding, L.P., a Delaware limited
partnership (“Full Circle”) and FCC, LLC, d/b/a FIRST CAPITAL, a Florida limited
liability company (“First Capital”) in its capacity as a Lender and as Agent,
(each of Full Circle and First Capital a “Lender” and collectively “Lenders”).
 
RECITALS:
 
WHEREAS, Borrower has requested that Lenders provide Borrower with a secured
lending facility; and
 
WHEREAS, Lenders are willing to provide a secured lending facility to Borrower
on the terms set forth in this Agreement.
 
NOW, THEREFORE, Borrower and Lender hereby agree as follows:
 
1. Definitions. For purposes of this Agreement:


“Accounts” means all presently existing or hereafter arising accounts receivable
due to Borrower (including medical and health-care-insurance receivables), book
debts, notes, drafts and acceptances and other forms of obligations now or
hereafter owing to Borrower, whether arising from the sale or lease of goods or
the rendition of services by Borrower (including any obligation that might be
characterized as an account, contract right, general intangible or chattel paper
under the UCC), all of Borrower’s rights in, to and under all purchase orders
now or hereafter received by Borrower for goods and services, all proceeds from
the sale of Inventory, all monies due or to become due to Borrower under all
contracts for the sale or lease of goods or the rendition of services by
Borrower (whether or not yet earned) (including the right to receive the
proceeds of said purchase orders and contracts), all collateral security and
guarantees of any kind given by any obligor with respect to any of the
foregoing, and all goods returned to or reclaimed by Borrower that correspond to
any of the foregoing.


“Affiliate” means, with respect to a Person, (a) any family member, officer,
director or managing agent of such Person, and (b) any other Person (i) that,
directly or indirectly, through one or more intermediaries, controls, or is
controlled by, or is under common control with, such given Person, (ii) that,
directly or indirectly beneficially owns or holds 10% or more of any class of
voting stock or partnership or other interest of such Person or any subsidiary
of such Person, or (iii) 10% or more of the voting stock or partnership or other
interest of which is directly or indirectly beneficially owned or held by such
Person or a subsidiary of such Person. The term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities or partnership or other interests, by con-tract or otherwise.
 

--------------------------------------------------------------------------------


 
“Agent” means First Capital in its capacity as agent for the Lenders under the
Loan Documents and any successor in such capacity appointed pursuant to section
16.


“Aggregate Contracts” shall mean all of the Bulk Contracts, Choice Contacts, and
Exclusive Contracts, Consumer Service Agreements, Other Contracts and Supplier
Contracts and any other agreements with suppliers of satellite, cable, or other
service that Borrower resells as part of its business and rights, title, and
interest in and payments under any of the foregoing.


“Agreement Date” means the date as of which this Agreement is dated.


“Borrowing Base” has the meaning set forth in Item 1 of the Schedule.


“Borrowing Base Certificate” means the certificate, substantially in the form of
Exhibit A, with appropriate insertions, to be submitted to Lender by Borrower
pursuant to this Agreement and certified as true and correct by the Chief
Executive Officer or the Chief Financial Officer of Borrower.


“Bulk Contract” shall mean those Contracts with Commercial Customers that
provide for provision of services to all units in the Property owned by the
Commercial Customer and a monthly payment to Borrower from such Commercial
Customer covering all units in the Property regardless of whether the Consumer
Customer or resident in the individual units in such Property elect to utilize
the services provided by Borrower and all rights, title and interest in and
payments under any of the foregoing.


“Business Day” means any day excluding Saturday, Sunday, and any day which is a
legal holiday under the laws of the State of New York or which is a day on which
Lender is otherwise closed for transacting business with the public.


“Change of Control” means [redacted];


“Choice Contracts” shall mean those Contracts with Commercial Customers where
Borrower has a nonexclusive right to sell its services in the Property owned by
the Commercial Customer and all rights, title, and interest in and payments
under any of the foregoing.


“Collateral” has the meaning set forth in Section 5(a).


“Commercial Customer” means a party to a Contract that owns or manages a
multiple dwelling unit and that is not a Consumer Customer.


“Consumer Customer” means a customer that is an individual tenant or resident at
a Property and that is the end user for the services provided by the Borrower to
a Property.


“Contracts” shall mean those agreements or contracts entered into by and between
Borrower (or acquired by Borrower through an acquisition pursuant to which
Borrower acquired all of its predecessor in interest’s rights, title, interests
and benefits under the agreement), and its Customers [redacted] pursuant to
which Borrower provides digital satellite television programming, private cable
video service, high speed internet services, voice over internet protocol, other
voice or data delivery services, and other goods and services reasonable related
thereto in the multiple dwelling unit market and all rights, title, and interest
in and payments under any of the foregoing, including all Contracts entered into
after the Agreement Date.
 
-2-

--------------------------------------------------------------------------------




“Customer” means all of Borrower’s Commercial Customers and Consumer Customers.


“Customer Contracts” means all of the Bulk Contract, Choice Contracts,
Competitive Contracts, Digital Satellite Agreements and Other Agreements,
whether now existing or entered into after the Agreement Date.


“Default” has the meaning set forth in Section 13(a).


“Consumer Service Agreement” means the agreements between Borrower and its
Consumer Customers that provide digital satellite television service, high speed
Internet and access thereto, including without limitation, the agreements titled
[redacted].


“Direct Costs” means, on a per Customer Contract basis, [redacted].
 
“Discounted Cash Flow” shall mean an amount equal to the sum of [redacted].
 
“Eligible Contracts” means those Contracts arising from the sale of Inventory or
performance of services in the ordinary course of Borrower’s business including
Bulk Contracts, Exclusive Contracts, Choice Contracts and Supplier Contracts
under which payments are due; provided, however, that Eligible Contracts shall
not include the following: [redacted]


“Equipment” means all of Borrower’s machinery, apparatus, equipment, motor
vehicles, tractors, trailers, rolling stock, fittings, fixtures and other
tangible personal property of every kind and description, together with all
parts, accessories and special tools and all increases and accessions thereto
and substitutions and replacements therefore.


“Exclusive Contracts” shall mean those Contracts with Commercial Customers that
provide for Borrower to have the exclusive rights to sell its services to the
Consumer Customers or other residents of the Property owned by the Commercial
Customer, but does not provide for a payment to Borrower by the Commercial
Customer other than for services such Commercial Customer purchases for its own
account and all rights, title, and interest in and payments under any of the
foregoing.


“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board that are applicable to the circumstances as
of the date of determination and applied on a consistent basis.
 
-3-

--------------------------------------------------------------------------------




“General Intangibles” means all of Borrower’s present and future general
intangibles and all other presently owned or hereafter acquired intangible
personal property of Borrower (including payment intangibles and any and all
choses or things in action, goodwill, patents and patent applications,
tradenames, servicemarks, trademarks and trademark applications, copyrights,
blueprints, drawings, purchase orders, customer lists, monies due or recoverable
from pension funds, route lists, infringement claims, software, computer
programs, computer discs, computer tapes, literature, reports, catalogs, deposit
accounts, tax refunds and tax refund claims) other than Goods and Accounts, as
well as Borrower’s books and records relating to any of the foregoing.


“Goods” means all of Borrower’s present and hereafter acquired goods, as defined
in the UCC, wherever located, including imbedded software to the extent included
in “goods” as defined in the UCC, manufactured homes, and standing timber that
is cut and removed for sale.


“Gross Profit” means, on a per Contract basis, [redacted].


“Guarantor” means MDU Communications International, Inc. and any other Person
that has guaranteed all or any part of the Obligations.


“Inventory” means all of Borrower’s inventory as defined in the UCC, together
with all of Borrower’s present and future inventory, including goods held for
sale or lease or to be furnished under a contract of service and all of
Borrower’s present and future raw materials, work in process, finished goods,
shelving and racking upon which the inventory is stored and packing and shipping
materials, wherever located, and any documents of title representing any of the
above.


“Lien” means any security interest, security title, mortgage, deed to secure
debt, deed of trust, lien, pledge, charge, conditional sale or other title
retention agreement, or other encumbrance of any kind in respect of any
property, including the interest of each lessor under any capitalized lease in,
of or on any assets or properties of a Person, whether now owned or hereafter
acquired and whether arising by agreement or operation of law.


“Loan Documents” means, collectively, this Agreement and any other agreements,
instruments, certificates (including any Borrowing Base Certificate) or other
documents entered into in connection with this Agreement, including collateral
documents, letter of credit agreements, security agreements, pledges,
guaranties, mortgages, deeds of trust, assignments and subordination agreements,
warrant purchase agreements and registration rights agreements and any other
agreement executed or delivered by any Obligor or any Affiliate of any Obligor
pursuant hereto or in connection herewith.


“Negotiable Collateral” means all of Borrower’s present and future letters of
credit, advises of credit, notes, drafts, instruments, and documents, including,
without limitation, bills of lading, leases, and chattel paper, and Borrower’s
books and records relating to any of the foregoing.
 
-4-

--------------------------------------------------------------------------------




“Obligations” means all Revolving Loans and indebtedness, obligations and
liabilities of Borrower to Lender and its Affiliates under this Agreement and
the Loan Documents of every kind and description, direct or indirect, secured or
unsecured, joint or several, absolute or contingent, due or to become due,
including any overdrafts, whether for payment or performance, now existing or
hereafter arising, whether presently contemplated or not, regardless of how the
same arise, or by what instrument, agreement or book account they may be
evidenced, or whether evidenced by any instrument, agreement or book account,
including, but not limited to, all loans (including any loan by modification,
renewal or extension), all indebtedness arising from any derivative
transactions, all undertakings to take or refrain from taking any action, all
indebtedness, liabilities or obligations owing from Borrower to others which
Lender may have obtained by purchase, negotiation, discount, assignment or
otherwise, and all interest, taxes, fees, charges, expenses and attorney’s fees
(whether or not such attorney is a regularly salaried employee of Lender or any
of its Affiliates) chargeable to Borrower or incurred by Lender under this
Agreement or the Loan Documents.


“Obligor” means Borrower, any Guarantor, any validity guarantor or any other
Person primarily or secondarily, directly or indirectly, liable on any of the
Obligations.


“Other Contracts” means those Contracts to provide services to Customers that
are not Bulk Contracts, Choice Contracts, or Competitive Contracts, but which
are from a similar line or type of business or a new line or type of business.


“Permitted Acquisitions” shall mean [redacted].


“Permitted Liens” means (a) Liens or charges for current taxes, assessments or
other governmental charges which are not delinquent or remain payable without
any penalty, or the validity of which is contested in good faith by appropriate
proceedings upon stay of execution of the enforcement thereof and for which
appropriate reserves have been established in accordance with GAAP; (b) deposits
or pledges to secure (i) statutory obligations, (ii) surety or appeal bonds, or
(iii) bonds for release of attachment, stay of execution or injunction; (c)
statutory Liens on property arising in the ordinary course of business which, in
the aggregate, do not materially impair the use of such property or materially
detract from the value of such property; (d) Liens existing on the Agreement
Date and described on Item 3 of the Schedule; (e) Liens on Equipment securing
all or part of the purchase price of such Equipment; provided, however, that (i)
such Lien is created contemporaneously with or within 30 days after the
acquisition of such Equipment, (ii) such Lien attaches only to the specific
items of Equipment so acquired, and (iii) such Lien secures only the
indebtedness incurred to acquire such Equipment; and (f) Liens in favor of
Lender.


“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization, government or any
agency or political subdivision thereof, or any other entity.
 
-5-

--------------------------------------------------------------------------------




“Property” means all multiple dwelling unit type properties, including but not
limited to apartments, condominiums, coops, military bases, gated communities,
town homes and dormitories owned by a Commercial Customer.


“Revolving Loans” means the total of all loans and advances made to Borrower
hereunder and all interest fees and expense reimbursement obligations of
Borrower relating thereto and shall include all of Revolving Loan Tranche A,
Revolving Loan Tranche B, Revolving Loan Tranche C and Revolving Loan Tranche D.


“Revolving Loan Tranche A” shall mean all amounts outstanding under the
Revolving Loans up to and including the first $5 million dollars of Revolving
Loans.


“Revolving Loan Tranche B” shall mean all amounts outstanding under the
Revolving Loans in excess of $5 million dollars but less than or equal to $10
million dollars.


“Revolving Loan Tranche C” shall mean all amounts outstanding under the
Revolving Loans in excess of $10 million dollars but less than or equal to $15
million dollars.


“Revolving Loan Tranche D” shall mean all amounts outstanding under the
Revolving Loans in excess of $15 million dollars but less than or equal to $20
million dollars.


“Subordinated Debt” means all of the indebtedness owed by Borrower to any other
Person, the repayment of which is subordinated to the repayment of the
Obligations pursuant to the terms of a subordination agreement reasonably
acceptable to Lender.


“Supplier Contracts” means contracts or agreements with [redacted] and any other
suppliers of satellite, cable or other service that Borrower resells as part of
its business and all rights, title and interest in and payments under any of the
forgoing.


“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the issue of perfection of
security interests; provided, that to the extent that the UCC is used to define
any term herein or in any other documents and such term is defined differently
in different Articles or Divisions of the UCC, the definition of such term
contained in Article or Division 9 shall govern.


Other Definitional Provisions. References to the “Schedule” or any “Section” or
“Exhibit” refer to the Schedule or a section or exhibit, respectively, of this
Agreement unless otherwise specifically provided. Any of the terms defined in
Section 1 may, unless the context otherwise requires, be used in the singular or
the plural depending on the reference. In this Agreement: words importing any
gender include the other genders; the words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”;
references to agreements and other contractual instruments shall be deemed to
include subsequent amendments, assignments, and other modifications thereto, but
only to the extent such amendments, assignments and other modifications are not
prohibited by the terms of this Agreement; references to any Person includes
their respective permitted successors and assigns or people succeeding to the
relevant functions of such Persons; any and all terms which are defined in the
UCC and are not defined herein shall be construed and defined in accordance with
the definition of such terms under the UCC; all references to statutes and
related regulations shall include any amendments of same and any successor
statutes and regulations; and all references to time of day shall refer to
Atlanta, New York time.
 
-6-

--------------------------------------------------------------------------------




2. Borrowing.
 
(a) Amount Available to Be Borrowed. (i) From time to time Borrower may request,
and each Lender severally, agrees to lend, subject to the other terms and
conditions of this Agreement, to Borrower up to an amount equal to their agreed
upon portion of the Borrowing Base at any time. Borrowed amounts that are repaid
may be reborrowed upon the terms and conditions of this Agreement.
 
(ii) Borrower shall borrow at least $4,000,000 on the Agreement Date. Thereafter
(and provided that no Default has occurred and sufficient availability exists
under the Borrowing Base), Borrower must borrow an additional $1,000,000 no
later than 3 months after the Agreement Date.
 
(iii)  Provided that no Default has occurred and sufficient availability exists
under the Borrowing Base, Borrower must maintain a balance of outstanding
Revolving Loans of no less than $4,000,000 from the Agreement Date through the
end of the first 3 months after the Agreement Date, and of no less than
$5,000,000 for months 4 through 12 after the Agreement Date, subject to
Borrower’s right to prepay the Obligations in their entirety under section 2 (h)
hereof.
 
(iii) Not withstanding the forgoing, Borrower may not borrow amounts in excess
of Revolving Loan Tranches A and B unless it meets the positive EBITDA Covenant
set forth in Item 21(e) of the Schedule.
 
(b) Standards. Agent will determine eligibility and the loan value of
Collateral, Agent’s reasonable judgment, consistent with Agent’s experience,
prudent business judgment and standards of commercial reasonableness applicable
to asset-based credits and in good faith. Any Revolving Loans requested by
Borrower and made by Lenders or at any time outstanding in excess of the
Borrowing Base or any other limitation set forth in this Agreement will,
nevertheless, be subject to the terms of this Agreement, will constitute
Obligations for all purposes and be entitled to the benefits of the Collateral.
 
(c) Persons Authorized to Request Loans. Borrower hereby authorizes and directs
Agent to make Revolving Loan advances to or for the benefit of Borrower upon
receipt of instructions from any of the persons listed on Item 4 of the
Schedule. Neither Agent nor Lenders shall have any liability whatsoever to
Borrower or any other Person for acting upon any such instructions which Agent,
in good faith, believes were given by any such person, and Agent shall have no
duty to inquire as to the propriety of any disbursement. Agent is hereby
authorized to make the Revolving Loans provided for herein based on instructions
received by facsimile, electronic mail, telephone or other method of
communication from any of such persons. Although Agent shall make a reasonable
effort to determine the person’s identity, Agent shall not be responsible for
determining the authenticity of any such instructions, and Agent may act on the
instructions of anyone it perceives to be one of the persons authorized to
request loans hereunder. Agent shall have the right to accept the instructions
of any of the foregoing persons unless and until Agent actually receives from
Borrower (in accordance with the notice provisions of this Agreement) written
notice of termination of the authority of that person. Borrower may change
persons designated to give Agent borrowing instructions only by delivering to
Agent written notice of such change. Borrower will ensure that each telephone
instruction from any person designated in or pursuant to this paragraph shall be
followed by written confirmation of the request for disbursement in such form as
Agent makes available to Borrower from time to time for such purpose; provided,
however, that Borrower’s failure to provide written confirmation of any
telephonic instruction shall not invalidate such telephonic instruction.
 
-7-

--------------------------------------------------------------------------------




(d) Application of Remittances. [redacted]
 
(e) Conditions to Obligation to Make Loans. Borrower acknowledges that Agent’s
and each Lender’s obligation to make Revolving Loans to Borrower (or to issue or
create or cause the issuance or creation by Lenders or its Affiliates of letters
of credit or acceptances for Borrower’s account) is subject to the following
terms and conditions:
 
(i) Agent and each Lender shall have no obligation to make the initial Revolving
Loan to Borrower or to extend any other financial accommodation to Borrower
unless and until each condition precedent specified on Item 6 of the
Schedule has been fulfilled to Agent’s and Lenders satisfaction.
 
(ii) Agents and Lender’s obligation to make any loans to Borrower and extend
other financial accommodations to Borrower (including the initial loans) is
subject to the conditions that, as of the date of any such loan or other
accommodation, no Default will have occurred and be continuing hereunder, there
will have occurred no material adverse change in Borrower’s financial condition
or operations or in Borrower’s business prospects as compared to the state of
facts existing on the Agreement Date, and Borrower’s representations and
warranties set forth in this Agreement (including any amendment, modification,
supplement or extension hereof) will be true and correct as if made on and as of
the date of each subsequent credit request. Each request for a borrowing or
other financial accommodation by Borrower will be deemed to be a reaffirmation
of each of Borrower’s warranties and representations hereunder.
 
(f) Repayment of Loans. In the event of Default by Borrower or upon termination
of this Agreement, Borrower will repay upon demand all of the Obligations. If no
demand is earlier made, Borrower will repay all Obligations in full, without
demand or notice, on the last day of the term of this Agreement (as provided in
clause (g) below). If at any time for any reason, the aggregate outstanding
principal amount of all Revolving Loans exceeds the Borrowing Base or any other
limitation on the amount available to be borrowed hereunder, Borrower will
immediately, without notice or demand, repay the outstanding principal amount of
the loans, together with accrued and unpaid interest on the amount repaid, in an
amount equal to such excess. Borrower shall make each payment required hereunder
or under any other Loan Document without setoff, deduction or counterclaim.
 
-8-

--------------------------------------------------------------------------------


 
(g) Maturity. This Agreement will continue in full force and effect from the
Agreement Date until the termination date provided for in Item 7 of the
Schedule.
 
(h) Voluntary Termination. Borrower may terminate this Agreement at any time
upon at least 30 days’ prior written notice to Lenders. On the date specified in
such notice, termination will be effective, so long as Borrower has paid to
Lenders, in same day funds, an amount equal to the aggregate principal amount of
all Revolving Loans outstanding on such date, together with accrued interest
thereon, the originals of all letters of credit and bankers acceptances, if any,
issued, created or guaranteed by Agent or Lenders or any of their Affiliates for
Borrower’s account have been returned for cancellation or have been presented
and paid by Borrower or other arrangements satisfactory to Agent and Lenders
have been made, all other Obligations outstanding and unpaid including any
prepayment or other fees provided for hereunder have been paid in full in cash,
and Borrower has provided Lenders and Agent an indemnification agreement
satisfactory to Agent and Lenders with respect to returned and dishonored items
and such other matters as Agent and Lenders shall reasonably require.
 
(i) Termination on Default. Notwithstanding the foregoing, should a Default
occur and be continuing, Lenders will have the right to terminate this Agreement
at any time without notice.
 
(j) Survival. Notwithstanding termination, all the terms, conditions, and
provisions hereof (including Agent’s and Lenders security interest in the
Collateral, but excluding any obligations of Agent or Lenders hereunder) will
continue to be fully operative until all Obligations have been paid, satisfied,
and liquidated.
 
(k) Payments as Loans. Borrower’s failure to pay any amount due from Borrower
under this Agreement or any other Loan Document, whether for principal,
interest, fees, premiums, costs, expenses or otherwise, shall be deemed to be a
request by Borrower for a loan hereunder, and Agent on behalf of Lenders may
charge Borrower’s loan account for any such amount. Additionally, if Lenders
determine in their reasonable judgment that extensions of credit are necessary
to protect the Collateral, Agent is hereby authorized to make such extensions of
credit and charge them to Borrower’s loan account.


3. Interest and Fees.


(a) Interest on Loans.
 

(i)   
Borrower will pay to Agent for the benefit of Lenders or, at Agent’s option,
Agent may charge Borrower’s loan account with, interest on the average daily net
principal amount of loans outstanding hereunder, calculated monthly and payable
on the first day of each calendar month, at a rate (computed on the basis of the
actual number of days elapsed over a year of 360 days) equal to the Prime Rate
plus the interest margin specified in Item 8 of the Schedule. The “Prime Rate”
is, at any time, the rate of interest noted in The Wall Street Journal, Money
Rates section, as the “Prime Rate” (currently defined as the base rate on
corporate loans posted by at least 75% of the nation’s thirty (30) largest
banks) but in no event shall the Prime Rate be less than 7.75%. In the event
that The Wall Street Journal quotes more than one rate, or a range of rates, as
the Prime Rate, then the Prime Rate shall mean the average of the quoted rates.
In the event that The Wall Street Journal ceases to publish a Prime Rate, then
the Prime Rate shall be the average of the “prime” or “base” rates quoted by the
three (3) largest U.S. money center commercial banks, as determined by Lender.
The “Prime Rate” may not be the lowest or best rate at which Lender calculates
interest or extends credit. Any change in the Prime Rate shall be effective for
purposes of calculating interest hereunder as of the date of such change.

 
-9-

--------------------------------------------------------------------------------


 

(ii)  
Notwithstanding the foregoing, Borrower shall pay minimum interest hereunder of
at least:

 

A.  
For the period beginning on the Agreement Date and continuing for 3 months
thereafter, an amount equal to the applicable interest rate in effect hereunder
based on Revolving Loans outstanding of no less than $4,000,000 regardless of
whether the actual balance of the Revolving Loan is less than $4,000,000.

 

B.  
For the period commending on a date that is 3 months after the Agreement Date
and continuing through the first anniversary of the Agreement Date, an amount
equal to the applicable interest rate in effect hereunder based on Revolving
Loans outstanding of no less than $5,000,000 regardless of whether the actual
balance of the Revolving Loan is less than $5,000,000.

 
(b) Default Interest. To the extent permitted by law and without limiting any
other right or remedy of Agent or Lenders hereunder, whenever there a Default
has occurred and is continuing under this Agreement, the rate of interest on the
unpaid principal balance of the Obligations shall, at the option of Lenders, be
increased by adding the default margin identified on Item 9 of the Schedule to
the interest rate otherwise in effect hereunder. Agent, on behalf of Lenders may
charge such default interest rate retroactively beginning on the date the
applicable Default first occurred or existed. Borrower acknowledges that: (i)
such additional rate is a material inducement to Lenders to make the loans
described herein; (ii) Lenders would not have made the loans in the absence of
the agreement of Borrower to pay such additional rate; (iii) such additional
rate represents compensation for increased risk to Lenders that the loans will
not be repaid; and (iv) such rate is not a penalty and represents a reasonable
estimate of (A) the cost to Lenders in allocating its resources (both personnel
and financial) to the ongoing review, monitoring, administration and collection
of the loans, and (B) compensation to Lenders for losses that are difficult to
ascertain. In the event of termination of this Agreement by either party hereto
when such charge has otherwise become payable, Lenders entitlement to this
charge will continue until all Obligations are paid in full.
 
(c) Fees. Borrower will pay to Agent on behalf of Lenders the fees set forth in
Item 10 of the Schedule.
 
-10-

--------------------------------------------------------------------------------




(d) No Usury. Borrower acknowledges that neither Agent nor Lenders intends to
reserve, charge or collect interest on money borrowed under this Agreement at
any rate in excess of the rates permitted by applicable law and that, should any
interest rate provided for in this Agreement exceed the legally permissible
rate(s), the rate will automatically be reduced to the maximum rate permitted
under applicable law. If Agent or Lenders should collect any amount from
Borrower which, if it were interest, would result in the interest rate charged
hereunder exceeding the maximum rate permitted by applicable law, such amount
will be applied to reduce principal of the Obligations or, if no Obligations
remain outstanding, will be refunded to Borrower.


(e) Monthly Statements. Agent will render a statement to Borrower each month for
loans, payments, and other transactions pursuant to this Agreement, and such
statement rendered by Agent will be binding upon Borrower unless Agent is
notified in writing to the contrary within 60 days after the date such statement
is rendered.
 
4. Representations and Warranties of Borrower.
 
(a) Authority, Compliance with Laws, Litigation, No Material Adverse Change,
Etc. Borrower represents and warrants to Lender that: (i) Borrower’s exact legal
name, type of organization, state of organization and organizational
identification number are fully and accurately set forth on Item 11 of the
Schedule, and Borrower is duly organized and validly existing under the laws of
such state of organization; (ii) the execution, delivery, and performance of
this Agreement and the other Loan Documents are within Borrower’s corporate
powers, have been duly authorized, do not violate Borrower’s constituent
documents, any law or regulation, including without limitation, any law or
regulation relating to occupational health and safety or protection of the
environment, applicable to Borrower, or any indenture, agreement, or undertaking
to which Borrower is a party or by which Borrower or Borrower’s property is
bound; (iii) this Agreement and the other Loan Documents to which Borrower is a
party constitute valid, binding and enforceable obligations of Borrower in
accordance with the terms hereof and thereof, except as enforceability may be
limited by bankruptcy, insolvency, fraudulent conveyance, moratorium or other
similar laws applicable to creditors’ rights generally or by generally
applicable equitable principles affecting the enforcement of creditors’ rights;
(iv) Borrower has no subsidiaries or other investments in other Persons, except
as set forth on Item 12 of the Schedule; (v) Borrower is in compliance in all
material respects with all laws, rules and regulations applicable to Borrower,
including laws, rules or regulations concerning the environment, occupational
health and safety and pensions or other employee benefits; (vi) except as set
forth on Item 13 of the Schedule, there is no litigation or investigation
pending against Borrower (or, so far as Borrower is aware, threatened) which, if
it were decided adversely to Borrower, could reasonably be expected to have a
material adverse effect on Borrower, Borrower’s financial or operational
condition or Borrower’s prospects (taking into account any insurance coverage
that has been acknowledged by the insurer); (vii) other than debt that is to be
repaid from the proceeds of the first advance hereunder, Borrower is not
indebted to any other Person for money borrowed nor has Borrower issued any
guaranty of payment or performance by any other Person, except as set forth on
Item 14 of the Schedule; (viii) since the date of the financial statements of
Borrower most recently delivered to Lender, there has been no material adverse
change in Borrower’s business, Borrower’s financial or operational condition or
Borrower’s business prospects; and (ix) Borrower is, and after giving effect to
the initial loans under this Agreement and the application of the proceeds of
such loans Borrower will be, solvent and has sufficient revenues to pay
Borrower’s obligations as they come due and adequate capital with which to
conduct Borrower’s business.
 
-11-

--------------------------------------------------------------------------------


 
(b) Title to Assets, Other Collateral Matters. Borrower represents and warrants
to Agent and Lenders that: (i) Borrower has good and marketable title to the
Collateral, free of all Liens except for Permitted Liens, and no financing
statement, mortgage, notice of Lien, deed of trust, security agreement, or any
other agreement or instrument creating or giving notice of any Lien against any
of the Collateral has been signed, authorized or delivered by Borrower, except
in Agent’s (on behalf of Lenders) favor or with respect to Permitted Liens; (ii)
with regard to each Aggregate Contract and any account related thereto, except
as set forth on a Borrowing Base Certificate including such Aggregate Contract
and any account related thereto: (A) the Customer or Supplier has accepted the
Contract; and (B) all representations, warranties and covenants set forth herein
relating to Aggregate Contracts are met; (iii) all Equipment is in good
condition and state of repair, ordinary wear and tear excepted and is currently
usable or saleable in the ordinary course of Borrower’s business; (iv) all
Collateral meets applicable government standards; (v) in the past five years,
except as set forth on Item 15 of the Schedule (A) Borrower has not used any
other legal, trade or fictitious names, and (B) Borrower has not been a party to
any merger or purchased assets from any other Person other than in the ordinary
course of business; and (vii) each of Borrower’s chief executive office and
principal place of business, all Inventory, all Equipment and all other
Collateral (other than the Inventory and Equipment installed at Customer
locations in the ordinary course of business) is located at the addresses set
forth on Item 16 of the Schedule and has not been located at any other location
during the five year period prior to the Agreement Date.
 
(c) Ownership Structure. Borrower represents and warrants that (i) Item 17 of
the Schedule accurately describes the ownership of Borrower’s capital stock,
membership interests or other equity interests, and (ii) the individual(s)
listed on Item 17 of the Schedule have, directly or indirectly, voting and
managerial control of Guarantor.
 
(d) Additional Representations. Borrower represents and warrants to Lender that:
(i) Borrower is not engaged as one of Borrower’s principal activities in owning,
carrying or financing the purchase or ownership by others of “margin stock” (as
defined in Regulation U of the Board of Governors of the Federal Reserve
System); (ii) Borrower owns no real property and leases no real property other
than as listed on Item 18 of the Schedule; (iii) a true, correct and complete
list of any warehousemen, processors, consignees or other bailees with
possession or control of any Inventory (excluding Customers) is set forth on
Item 18 of the Schedule; and (iv) a list and brief description of all bank
accounts maintained by Borrower with any bank or financial institution is set
forth on Item 19 of the Schedule.
 
5. Collateral.
 
(a) Grant of Security Interest. To induce Lenders to accept this Agreement and
to make loans to Borrower from time to time pursuant to its terms, Borrower
hereby grants to Agent on behalf of Lenders, a security interest in, and
assigns, mortgages and pledges to Agent on behalf of Lenders, all of Borrower’s
right, title and interest in and to all of Borrower’s property, whether real or
personal, tangible or intangible, now owned or existing or hereafter acquired or
arising, including all of the following (collectively, the “Collateral”):
 
-12-

--------------------------------------------------------------------------------


 
(i) all Accounts, Contracts, Inventory, Equipment, Goods, General Intangibles,
Negotiable Collateral, Aggregate Contracts, Supplier Contracts, all Customer
Contracts and all other Contracts or other agreements and all rights title and
interests in and to and payments under any of the foregoing;
 
(ii) all investment property, securities and securities accounts and financial
assets, as well as all bank and depository accounts;
 
(iii) all chattel paper (whether tangible or electronic) and contract rights;
 
(iv) all guaranties, collateral, Liens on real or personal property, leases,
letters of credit, letter-of-credit rights, supporting obligations, and all
other rights, agreements, and property securing or relating to payment of
Accounts or any other Collateral;
 
(v) all documents, books and records relating to any Collateral or to Borrower’s
business;
 
(vi) all other property of Borrower’s now or hereafter in the possession or
control of Agent, Lender or any of Agent’s or Lender’s Affiliates (including
cash, money, credits and balances of Borrower held by or on deposit with Agent
or Lender or any Affiliate of Agent or Lenders);
 
(vii) all other assets of any Obligor in which Agent or Lender receives a
security interest to secure all or part of the Obligations or which hereafter
come into the possession, custody or control of Agent or Lenders or any
Affiliate of Agent or Lender;


(viii) all of Borrower’s commercial tort claims listed on (A) Item 20 of the
Schedule (which Borrower represents and warrants is a true, accurate and
complete list of all of Borrower’s commercial tort claims as of the Agreement
Date) or (B) any other writing provided to Lender pursuant to Section 7(f); and


(ix) all proceeds and products of all of the foregoing in any form, including
amounts payable under any policies of insurance insuring all or any of the
foregoing against loss or damage, all parts, accessories, attachments, special
tools, additions, replacements, substitutions and accessions to or for all or
any of the foregoing, all condemnation or requisition payments with respect to
all or any of the foregoing and all increases and profits received from all or
any of the foregoing.
 
(b) Obligations. Such grant, assignment, mortgage and transfer is made for the
purpose of securing and the Collateral secures and will continue to secure all
of the Obligations.
 
-13-

--------------------------------------------------------------------------------


 
6. Financial Covenants. Borrower shall comply with each of the financial
covenants set forth on Item 21 of the Schedule.


7. Collateral Covenants.


(a) Accounts. After a Default has occurred and is continuing, if Agent so
elects, Agent will have the right at all times to settle, compromise, adjust, or
litigate all material Customer disputes directly with the Customer or other
complainant upon such terms and conditions as Agent deems advisable without
incurring liability to Borrower for Agent’s performance of such acts. All of
Borrower’s books and records concerning Accounts and a copy of Borrower’s
general ledger will be maintained at the address of Borrower’s chief executive
office set forth on Item 16 of the Schedule. All Accounts included on any
Borrowing Base Certificate will be, except as indicated on such Borrowing Base
Certificate or subsequently in writing to Lender, bona fide and existing
obligations of Customers arising out of the sale of goods and/or the rendering
of services by Borrower in the ordinary course of Borrower’s business, owned by
and owing to Borrower without defense, setoff or counterclaim, and will be
subject to a perfected, first-priority security interest in Lender’s favor and
will be free and clear of all other Liens except Permitted Liens.
 
(b) Equipment. Borrower will maintain all Equipment used or useful in Borrower’s
business in good and workable condition, ordinary wear and tear excepted,
subject to a perfected, first-priority security interest in Agents on behalf of
Lenders favor and free and clear of all other Liens (other than Permitted
Liens), at one of the locations set forth on Item 16 of the Schedule as the
current location of Borrower’s chief executive office or a current location of
other Collateral, or at another location established in accordance with this
Agreement.
 
(c) Defense of Title. All Collateral will at all times be owned by Borrower, and
Borrower will defend Borrower’s title to the Collateral against the claims of
third parties. Borrower will at all times keep accurate and complete records of
the Collateral.
 
(d) Perfection; Further Assurances. Borrower will give Agent at least 30 days’
prior written notice of any change in Borrower’s name, state of organization or
organizational identification number, any change in the location of Borrower’s
principal place of business or chief executive office, any change in the
locations of Borrower’s Contracts, Inventory or Equipment and any acquisition by
Borrower of any interest in real property. Borrower will, at Borrower’s expense,
promptly execute and deliver from time to time at Agent’s request and pay the
costs of filing such additional financing statements, mortgages, or other
evidences of Liens as may be necessary or desirable to perfect or continue
perfection of Agents on behalf of Lenders security interest in Borrower’s
property or, at Agent’s request, to create and perfect a Lien on newly acquired
real property. Borrower will use all commercially reasonable efforts to obtain
from any landlord, warehouseman, processor or other third party operator of
premises on which any Collateral is located (other than Customers) an acceptable
Lien waiver or subordination agreement in Agent’s on behalf of Lender’s favor
with respect to such Collateral. All Collateral is and will continue to be,
except as expressly consented to by Agent on behalf of Lenders, personal
property and will not, by reason of attachment or connection to any realty,
either become or be deemed to be a fixture or appurtenance to such realty and
will at all times be readily removable without material damage to any realty,
provided, however that Agent and Lenders acknowledge that certain Inventory or
Equipment such as satellite dishes and other equipment installed in connection
with the services Borrower provides under its Customer Contracts may be affixed
to realty of the particular Customer. In the event that any Collateral,
including proceeds, is evidenced by or consists of Negotiable Collateral,
Borrower shall, immediately upon written request therefor from Agent, endorse
and assign such Negotiable Collateral over to Lenders and deliver actual
physical possession of the Negotiable Collateral to Agents on behalf of Lenders.
Borrower shall at any time and from time to time use commercially reasonable
efforts as Lenders may request for Agent on behalf of Lenders (i) to obtain an
acknowledgment, in form and substance satisfactory to Agent on behalf of
Lenders, of any bailee having possession of any of the Collateral that such
bailee holds such Collateral for Lenders, (ii) to obtain “control” of any
investment property, deposit accounts, letter-of-credit rights or chattel paper
(including electronic chattel paper) in accordance with Article 9 of the UCC,
with any agreements establishing control to be in form and substance
satisfactory to Lenders, and (iii) otherwise to insure the continued perfection
and priority of Lenders’ security interest in any of the Collateral and of the
preservation of its rights therein. Borrower shall only keep funds on deposit in
bank or other deposit accounts covered by deposit account control agreements
except for those bank or deposit accounts which are either zero balance accounts
or maintain minimal balances (i.e. less than $10,000 on an average basis).
Lenders may, not more frequently than once per year at Borrower’s expense
(unless a Default has occurred and is continuing), obtain an appraisal on some
or all of the Collateral.
 
-14-

--------------------------------------------------------------------------------




(e) Insurance. Borrower will obtain and maintain in full force and effect
insurance covering the Collateral against all risks to which the Collateral is
exposed, including loss, damage, fire, theft, business interruption and all
other such risks, in such amounts, with such companies, under such policies and
in such form as will be reasonably satisfactory to Agent, which policies will
name Agent on behalf of Lender as an additional insured and provide that loss
thereunder will be payable to Agent as Agent on behalf of Lenders’ interests may
appear upon a loss payee endorsement acceptable to Agent on behalf of Lender.
All proceeds of any such insurance will be paid over to Agent directly, and
Agent on behalf of Lender may apply such proceeds to payment of the Obligations,
whether or not due, in such order of application as Agent on behalf of Lender
determines, provided that so long as no Default has occurred and is continuing,
Agent shall permit Borrower to apply such proceeds, in whole or in part, to the
replacement, restoration or rebuilding of the lost or damaged property. Borrower
will provide to Agent from time to time certificates showing such coverage in
effect and, at Lender’s request, the underlying policies. Borrower shall obtain
a life insurance policy covering [redacted]. Borrower shall execute such
assignment of such as Lender may request and shall deliver the original of such
policy to Lender.
 
(f) Commercial Tort Claims. If Borrower shall at any time acquire a commercial
tort claim, Borrower shall immediately notify Agent in a writing signed by
Borrower of the details thereof and grant to Agent in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance satisfactory to Agent.
 
-15-

--------------------------------------------------------------------------------


 
(g) Financing Statements. Agent on behalf of Lenders’ may at any time and from
time to time file financing statements, continuation statements and amendments
thereto that describe the Collateral as “all assets” of Borrower or words of
similar effect and which contain any other information required by Part 5 of
Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement, continuation statement or amendment, including whether
Borrower is an organization, the type of organization and any organization
identification number issued to Borrower. Borrower agrees to furnish any such
information to Agent promptly upon request. Any such financing statements,
continuation statements or amendments may be signed by Agent on behalf of
Borrower or filed by Agent without the signature of Borrower and may be filed at
any time in any jurisdiction. Borrower acknowledges that it is not authorized to
file any financing statement or amendment or termination statement with respect
to any financing statement naming Borrower as the debtor and Agent on behalf of
Lenders’ as the secured party without the prior written consent of Agent, and
Borrower agrees that it shall not do so without the prior written consent of
Agent.
 
(h) Customer Contracts Representations and Covenants. Borrower makes the
following representations, warranties and covenants with respect to Customer
Contracts (which shall be deemed to be continuing representations and warranties
so long as any credit hereunder shall be available and until the Obligations
have been paid in full, other than contingent indemnification obligations with
respect to which there exists no claim):


(i) Borrower represents and warrants that all Customer Contracts are and will be
bona fide existing obligations created by the sale or lease of goods or the
rendition of services to Customers in the ordinary and usual course of business
and will be owed to Borrower without any known defenses, disputes, offsets or
counterclaims, or any rights of return or cancellation without payment (except
as disclosed to Agent in accordance with this Agreement and except for normal
service-related credits accurately reflected in Borrower’s records); Borrower
shall have received no notice of actual or imminent bankruptcy or insolvency of
more than [redacted] of its Customers and, to the best of Borrower’s knowledge,
each Customer shall be able to timely discharge all of its obligations to
Borrower.


(ii)  Borrower represents and warrants it owns each Customer Contract and has
not granted to any other Person any participation or similar interest therein,
and none of Borrower’s rights under any Customer Contract are subject to any
security interest, lien or encumbrance, other than the security interest in
favor of Lenders created under this Agreement and other Permitted Liens.


(iii) Borrower represents and warrants that the Collateral, including without
limitation, all Customer Contracts, is subject to a prior security interest in
favor of Lenders,


(iv) Borrower represents and warrants that neither any Customer Contract nor any
transaction entered into in connection therewith contravenes any applicable
statute, law or regulation.


(v) Borrower represents and warrants that each Customer Contract that has been
duly authorized, executed and delivered by the Borrower and, to the best of
Borrower’s knowledge, by the other parties thereto and is enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally, or
by principles of equity, and all amounts due to Borrower under any Customer
Contract are payable without defense, offset, claim or counterclaim.
 
-16-

--------------------------------------------------------------------------------




(vi) Borrower represents and warrants that each Customer Contract correctly sets
forth the terms of Borrower’s fees and other charges payable thereunder from the
applicable Customer. Borrower shall provide Lenders with prompt notice of any
material breach of, or nonpayment by or termination of more than [redacted] of
Customer Contracts.


(vii) Borrower shall cause each Customer to remit all payments due under a
Customer Contract or otherwise directly to the Lockbox provided that with
respect to payments received directly by Borrower or its employees upon
installation of equipment for any Consumer Customer, Borrower shall forward such
payments directly to the Lockbox.


(viii) Borrower acknowledges and agrees that Lenders are not undertaking any
authority or responsibility with respect to any of the Customer Contracts
entered into by Borrower, nor are Lenders assuming any risk with respect to any
Customer Contract owned by or pledged to Borrower, nor are Lenders in any way
involved in Borrower’s pricing, underwriting, installation or servicing or
credit decisions with respect to any Customer Contract.


(ix) Borrower represents and warrants that it has provided Lenders with true,
correct and complete copies of each form of Customer Contracts, including Bulk
Contract, Choice Contracts, Exclusive Contracts, Competitive Contracts and
Consumer Service Agreements. Attached hereto as Exhibit C are a sample of each
of the versions of forms of Customer Contracts used by Borrower, together with
the forms of ancillary documents used by Borrower in connection therewith and
Borrower will not make any changes to the form of its documentation with
Customers without the prior written consent of Lenders, which consent shall not
be unreasonably withheld. Borrower agrees that no Customer Contract shall be
modified or amended in any material way without Lender’s prior written consent,
which consent shall not be unreasonably withheld.


(x) Borrower shall establish and maintain reasonable procedures (which may
include random sampling) to verify that Customers have been receiving the goods
and/or services that are the subject of the Customer Contracts.
 
(xi) Borrower shall deliver to Lenders, as Lenders may from time to time
require, Customer Contracts and other documentation as applicable to each
Customer Contract. Absent such a request by Lenders, copies of all such
documentation shall be held by Borrower as custodian for Lenders.


(xii) At the time of inclusion of each Customer Contract in any Borrowing Base
Certificate as an Eligible Customer Contract, such Customer Contract will be due
and payable in accordance with the terms set forth in such Contract and on the
back up schedule to the Borrowing Base.
 
-17-

--------------------------------------------------------------------------------




(xiii) To Borrower’s knowledge, no agreement exists permitting any return,
deduction or discount (other than the discount stated on the invoice) by a
Customer. Borrower will immediately notify Lenders in the event that a Customer
alleges any dispute or claim with respect to more than [redacted] in monthly
revenue of total Customer Contracts or of any other circumstances known to
Borrower that may impair the validity or collectibility of more than [redacted]
in monthly revenue of total Customer Contracts, provided, however that Borrower
shall notify Lenders of any material dispute relating to its Bulk Contracts.
After the occurrence of an Event of Default, Borrower shall not, without the
prior consent of Lenders, adjust, settle or compromise the amount or payment of
any Customer Contract, or release wholly or partly any Customer or obligor
thereof, or allow any credit or discount thereon.


(xiv)  Lenders shall have the right, at any time or times hereafter, to verify
the validity, amount or any other matter relating to a Customer Contract, by
mail in its name or by telephone in conjunction with or in the presence of
Borrower or its designated employee.


(xv) Lender agrees that, notwithstanding the foregoing, Customer Contracts
acquired in a Permitted Acquisition do not have to meet the foregoing
representations for a period of [redacted].


(i) Supplier Contract Representations and Covenants. Borrower makes the
following representations, warranties and covenants with respect to Supplier
Contracts (which shall be deemed to be continuing representations and warranties
so long as any credit hereunder shall be available and until the Obligations
have been paid in full, other than contingent indemnification obligations with
respect to which there exists no claim):


(i) Borrower represents and warrants that all Supplier Contracts are and will be
binding, bona fide existing agreements between the parties thereto, in full
force and effect in accordance with their respective terms and not subject to
any default or breach that with the passage of time could become a default,
without any known defenses, disputes, offsets or counterclaims, or any rights of
return or cancellation (except as disclosed to Agent); Borrower shall have
received no notice of actual or imminent bankruptcy or insolvency of any
Supplier and, to the best of Borrower’s knowledge, each Supplier shall be able
to timely discharge all of its obligations under the Supplier Contracts.


(ii)  Borrower represents and warrants that it has not granted to any other
Person any participation or similar interest therein, and none of Borrower’s
rights under any Supplier Contract are subject to any security interest, lien or
encumbrance, other than the security interest in favor of Lenders created under
this Agreement.


(iii) Borrower represents and warrants that the Collateral, including without
limitation, all Supplier Contracts, is subject to a prior security interest in
favor of Lenders,


(iv) Borrower represents and warrants that neither any Supplier Contract nor any
transaction entered into in connection therewith contravenes any applicable
statute, law or regulation.
 
-18-

--------------------------------------------------------------------------------




(v) Borrower represents and warrants that each Supplier Contract that has been
duly authorized, executed and delivered by the parties thereto and is
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting creditors’ rights
generally, or by principles of equity.


(vi) Borrower represents and warrants that each Supplier Contract, where
applicable, correctly sets forth the terms of Borrower’s fees and other charges
payable thereunder to the applicable Supplier by a Supplier Contract. Borrower
shall provide Lenders with prompt notice of any material breach of, or
nonpayment by or termination of any Supplier Contract.


(vii) Borrower shall cause each Supplier to remit all payments due under a
Supplier Contract or otherwise directly to the Lockbox.


(viii) Borrower acknowledges and agrees that Lenders are not undertaking any
authority or responsibility with respect to any of the Supplier Contracts
entered into by Borrower, nor are Lenders assuming any risk with respect to any
Supplier Contract owned by or pledged to Borrower, nor are Lenders in any way
involved in Borrower’s pricing, underwriting, installation or servicing or
credit decisions with respect to any Supplier Contract.


(ix) Borrower represents and warrants that it has provided Lenders with true,
correct and complete copies of each Supplier Contract. Attached hereto as
Exhibit D are all Supplier Contracts [redacted].


(x) Borrower shall deliver to Lenders, as Lenders may from time to time require,
Supplier Contracts and other documentation as applicable to each Supplier
Contract. Absent such a request by Lenders, copies of all such documentation
shall be held by Borrower as custodian for Lenders.


(xi) Lenders shall have the right, at any time or times hereafter, to verify the
validity, amount or any other matter relating to a Supplier Contract, by mail in
its name or by telephone in conjunction with or in the presence of Borrower or
its designated employee.


(xv) All payments due under any Supplier Contract by the Supplier to Borrower
have been made pursuant to such Supplier Contract.


8. Negative Covenants.
 
(a) [redacted]
 
(b) No Debt or Liens; Taxes. Borrower will not obtain or attempt to obtain from
any Person other than Agent on behalf of Lenders any loans, advances, or other
financial accommodations or indebtedness of any kind, nor will Borrower enter
into any direct or indirect guaranty of any obligation of another Person, other
than (i) Subordinated Debt, (ii) indebtedness in connection with purchase money
security interests constituting Permitted Liens (and capital leases) not to
exceed, in aggregated principal amount, the amount set forth on Item 22 of the
Schedule at any one time outstanding, (iii) performance and surety bonds in the
ordinary course of business, and (iv) customary indebtedness arising in
connection with deposit accounts. Borrower will not permit any of Borrower’s
assets to be subject to any Lien other than Permitted Liens. Borrower shall pay
when due (or before the expiration of any extension period) any tax or other
assessment (including all required payments or deposits with respect to
withholding taxes), and Borrower will, upon request by Agent, promptly furnish
Agent with proof satisfactory to Agent that Borrower has made such payments and
deposits.
 
-19-

--------------------------------------------------------------------------------


 
(c) No Distributions. Borrower will not retire, repurchase or redeem any of
Borrower’s capital stock or other ownership interest in Borrower, nor declare or
pay any dividend in cash or other property (other than additional shares of
capital stock or additional ownership interests) to any owner or holder of
Borrower’s shares or other ownership interest. Notwithstanding the foregoing,
provided that i) so long as no Default exists hereunder or would be caused by
any such transaction, and ii) sufficient availability exists under the Borrowing
Base to effect such transaction, Borrower may acquire up to [redacted] of its
capital stock or equity interests without any additional consent from Lenders.
In addition, provided that i) so long as no Default exists hereunder or would be
caused by any such transaction, and ii) sufficient availability exists under the
Borrowing Base to effect such transaction, Borrower may request Lenders’ consent
to purchases by Borrowers of more than [redacted] of its capital stock or equity
interests, which consent shall not be unreasonably withheld.
 
(d) No ERISA Liabilities. Borrower will make timely payments of all
contributions required to meet the minimum funding standards for Borrower’s
employee benefit plans subject to the Employee Retirement Income Security Act of
1974 (as amended, “ERISA”) and will promptly report to Lender the occurrence of
any reportable event (as defined in ERISA) and any giving or receipt by Borrower
of any governmental notice (other than routine requests for information) in
respect of any such plan.
 
(e) Transactions with Affiliates. Borrower will not engage in any transaction
with any of Borrower’s officers, directors, employees, owners or other
Affiliates, except for an “arms-length” transaction on terms no less favorable
to Borrower than would be granted to Borrower in a transaction with a Person who
is not an Affiliate, which transaction shall be approved by Borrower’s
disinterested directors and shall be disclosed in a timely manner to Lender
prior to the consummation of the transaction.
 
(f) Loans/Investments. Borrower will not make any loans or advances to or extend
any credit to any Person except (i) the extension of trade credit in the
ordinary course of business; and (ii) advances to employees (other than cashless
exercise transactions) not to exceed an aggregate outstanding amount of
[redacted] at any one time outstanding for all employees, without the consent of
Lender. Borrower shall not purchase, acquire or otherwise invest in any Person
except: (A) existing investments in Borrower’s subsidiaries described on Item 12
of the Schedule; (B) direct obligations of the United States of America maturing
within one year from the acquisition thereof; (C) certificates of deposit issued
by, or investment accounts in, banks or financial institutions having a net
worth of not less than $50,000,000; (D) commercial paper rated A-1 by Standard &
Poor’s Ratings Group or P-1 by Moody’s Investors Service, Inc. and (E) so long
as no Default has occurred or is continuing, Permitted Acquisitions. Without
limiting the generality of the foregoing, Borrower shall not create any new
subsidiary.
 
-20-

--------------------------------------------------------------------------------


 
(g) Capital Expenditures. Borrower shall not make or incur capital expenditures
in excess of the amount set forth on Item 21(a) of the Schedule during any
fiscal year.
 
(h) Compensation. Borrower shall not increase the total compensation paid to its
officers or directors (or any of their relatives), including salaries,
withdrawals, fees, bonuses, commissions, drawing accounts and other payments,
whether directly or indirectly, in money or otherwise, during any fiscal year of
Borrower during the term of this Agreement in an aggregate amount for all such
officers and directors in excess of the limit specified in Item 28 of the
Schedule.
 
(i) Amendments of Documents. Borrower shall not materially amend or modify any
note, instrument or agreement in connection with any Subordinated Debt without
the prior written consent of Agent on behalf of Lenders, which consent shall not
be unreasonably withheld.
 
(j) Use of Proceeds. Borrower shall not use the proceeds of any Loans for any
purpose other than to finance the development, build-out and installation of
digital satellite television systems and broadband internet services to multiple
dwelling units under contract to the Borrower or to acquire any such systems or
service contracts, develop or acquire new services or lines of business in the
multiple dwelling unit market, make permitted acquisitions of Borrower’s capital
stock and fund general working capital needs of the Borrower.
 
9. Reporting and Information.
 
(a) Financial Statements. Borrower will submit to Agent as soon as available,
and in any case not later than 30 days after the end of each month, a balance
sheet, and a statement of profit and loss, in each case prepared in accordance
with GAAP by Borrower’s chief financial or accounting officer as presenting
fairly, in accordance with GAAP, Borrower’s financial condition as of the last
day of such month and Borrower’s results of operations for such month and for
the portion of Borrower’s fiscal year ending with such month. Borrower will also
submit to Agent annual financial statements within 90 days after the end of each
fiscal year, including a balance sheet, the related statement of profit and loss
and stockholders’ equity and a statement of cash flows, in each case prepared in
accordance with the requirements set forth on Item 23 of the Schedule. Borrower
will also submit to Agent annually within 30 days after Borrower’s fiscal year
end forecasted financial statements for the upcoming fiscal year, containing a
projected balance sheet and profit and loss statement. Together with each
monthly and annual financial statement, Borrower will deliver to Agent the
certification of Borrower’s chief financial or accounting officer in the form of
Exhibit B attached hereto to the effect that Borrower is in compliance with the
terms and conditions of this Agreement, and setting forth in detail the
calculation of all financial covenants, or, if Borrower is not in compliance,
describing the nature of any noncompliance and the steps Borrower is taking or
proposes to take to remedy the same. Borrower shall also submit a copy of each
Federal income tax return filed by it within 5 business days of the date of such
filing and copies of all filings made by Borrower with the Securities and
Exchange Commission with 5 business days of such filings.
 
-21-

--------------------------------------------------------------------------------


 
(b) Collateral Reports. Concurrent with the execution of this Agreement by
Borrower and concurrent with each request for a loan pursuant to Section 2(a),
but no less frequently than as required by Item 24 of the Schedule, Borrower
shall deliver to Agent a fully completed Borrowing Base Certificate certified by
the Chief Executive Officer or Chief Financial Officer of Borrower as being true
and correct. Concurrent with the delivery of each such Borrowing Base
Certificate, Borrower shall provide a written report to Agent of all materially
significant returns, disputes and claims, chargebacks, cancellations, together
with sales and other reports relating to the Collateral as required by Agent.
Borrower shall deliver to Agent within ten (10) days after the end of each month
a report, reflecting the status as of the end of each month and certified by the
Chief Executive Officer or Chief Financial Officer of Borrower as being true and
correct, containing (i) a current detailed aging, by total and by Customer, of
Borrower’s Accounts, and (ii) a current detailed aging, by total and by vendor,
of Borrower’s accounts payable, all of which shall be set forth in a form and
shall contain such information as is acceptable to Agent. Borrower shall deliver
to Agent at least semiannually a list of locations of Inventory and the types
and values of Inventory at each such location, in such form as Agent may
require. At Agent’s request, Borrower shall deliver such information with
respect to the Collateral, Borrower or Borrower’s business or financial
condition as Agent may reasonably request.


(c) Obligor Financials. At least once during each twelve-month period (or more
frequently if Lenders shall so request), Borrower will cause each Obligor (other
than Borrower) to deliver to Agent a financial statement for such Obligor as of
a date satisfactory to Agent, in such form as Agent may reasonably request.
 
(d) Other Information. Borrower will notify Agent as promptly as possible of any
Default, any receipt by Borrower of notice from any governmental authority that
Borrower has or may have violated any law, rule or regulation applicable to
Borrower or the terms or conditions of any permit or license Borrower holds or
is required to hold in connection with the conduct of Borrower’s business, any
amendment to Borrower’s constituent documents and any change in Borrower’s
management or ownership, and the commencement of any material litigation, claim
or action against Borrower.
 
10. Inspection Rights; Expenses; Etc.
 
(a) Inspection. Agent and Lenders’ may examine and make copies of Borrower’s
records, the Collateral and all other assets of Borrower or any portion thereof,
wherever located, and may enter upon Borrower’s premises for such purposes, with
reasonable prior notice, during business hours. Borrower will assist Agent and
Lenders in whatever way as reasonably necessary to make each such examination.
Agent may discuss Borrower’s financial condition with Borrower’s independent
accountants without liability to Lenders or such accountants.
 
(b) Performance by Lender. Agent on behalf of Lenders may, from time to time at
Agents or Lender’s option, perform any obligation of Borrower’s hereunder which
Borrower fails to perform and take any other action which Agent or Lenders deem
necessary for the maintenance or preservation of any of the Collateral or Agents
or Lenders’ interest therein, and Borrower agrees to reimburse Agent immediately
on demand for all of Agent or Lenders’ expenses in connection with the foregoing
(including, without being limited to, reasonable fees and expenses of legal
counsel), together with interest thereon at the default rate of interest
provided for herein from the date any such expense is incurred until reimbursed
by Borrower.
 
-22-

--------------------------------------------------------------------------------


 
(c) Field Examinations; Inspections. Agent on behalf of Lender shall have the
right without hindrance or delay to conduct field examinations to inspect the
Collateral, Borrower’s books and records and all other aspects of Borrower’s
business. Borrower agrees to pay for such examinations as more fully described
on Item 25 of the Schedule. Agent on behalf of Lenders shall have full access to
all records available to Borrower from any credit reporting service, bureau or
similar service and shall have the right to examine and make copies of any such
records. Agent and Lenders’ may exhibit a copy of this Agreement to such service
and such service shall be entitled to rely on the provisions hereof in providing
access to Agent on behalf of Lenders as provided herein.


11. Rights of Setoff, Application of Payments, Etc. Agent on behalf of Lenders
will be entitled to hold or set off all sums and all other property of Borrower
at any time to Borrower’s credit or in Agent’s or Lender’s possession (or the
possession of any of Agent or Lender’s Affiliates) by pledge or otherwise or
upon or in which Agent or Lender may have a Lien, as security for any and all of
the Obligations. Agent on behalf of Lender will have the right and is hereby
irrevocably authorized and directed to charge to Borrower’s loan account the
amounts of any and all such Obligations. Recourse to the Collateral or other
security for the Obligations will not at any time be required and Borrower
hereby waives any right of marshalling Borrower may have. Borrower’s obligation
to pay or repay the Obligations is unconditional. Borrower agrees that Agent, on
behalf of Lenders, may take such action with regard to the custody and after a
Default has occurred and is continuing, collection of Collateral assigned to
Agent on behalf Lenders as Agent may deem necessary. Borrower agrees that
failure to take any action with regard to any given Account will not be
unreasonable until and unless Agent or Lenders receives a written request for
specific action from Borrower with regard thereto and fails to respond thereto
within a commercially reasonable time. Borrower irrevocably waives the right to
direct the application of any and all payments and collections at any time or
times hereafter received by Agent from or on behalf of Borrower, and Borrower
hereby irrevocably agrees that Agent or Lenders shall have the continuing
exclusive right to apply and reapply any and all such payments and collections
received at any time or times hereafter by Agent or Lender or its agent against
the Obligations, in such manner and in such order as Lender may deem advisable.
 
12. Attorney-in-Fact. Borrower hereby appoints and constitutes Agent on behalf
of Lender as Borrower’s attorney-in-fact: (a) at any time, (i) to endorse
Borrower’s name upon any notes, acceptances, checks, drafts, money orders, and
other evidences of payment that come into Agent or Lenders’ possession and to
deposit or otherwise collect the same; (ii) to send verifications of accounts to
Customers; and (iii) to execute in Borrower’s name any financing statements,
affidavits and notices with regard to any and all Lien rights; and (b) while any
Default exists, (i) to receive, open, and dispose of all mail addressed to
Borrower; (ii) to notify the postal authorities to change the address and
delivery of mail addressed to Borrower to such address as Lender may designate;
(iii) to sign Borrower’s name on any invoice or bill of lading relating to the
Collateral, on drafts against Customers, and notices to Customers; (iv) to sign
any agreement or certificate in connection with any insurance policy of Borrower
(including any documentation to receive benefit payments due thereunder or to
cancel such insurance policy and receive a refund of the unearned premium with
respect thereto); and (v) to do all other acts and things necessary to carry out
this Agreement. All acts of said attorney-in-fact are hereby authorized,
ratified and approved, and said attorney-in-fact will not be liable for any
errors or mistake of fact or law. This power, being coupled with an interest, is
irrevocable while any of the Obligations remain unpaid or Lenders have any
commitment to Borrower under this Agreement or otherwise.
 
-23-

--------------------------------------------------------------------------------


 
13. Defaults and Remedies.
 
(a) Defaults. For purposes of this Agreement, “Default” means the occurrence of
any of the following events: (i) non-payment when due of any amount payable on
any of the Obligations or breach of any covenant or failure to perform any
agreement or failure to meet any of Borrower’s or any other Obligor’s
obligations contained herein, in any other Loan Document or in any other
agreement out of which any of the Obligations arose; (ii) non-payment when due
of the premium on any insurance policy required to be maintained hereunder which
continues for 10 days; (iii) any material statement, representation, or warranty
made in writing in this Agreement, any other Loan Document or in any other
writing or statement at any time furnished or made by Borrower or any other
Obligor to Lender proves to have been untrue in any material respect as of the
date furnished or made or deemed furnished or made; (iv) Borrower’s default
under any other agreement for borrowed money or any other agreement involving
more than the amount set forth on Item 26 of the Schedule which continues for
more than 10 days; (v) suspension of the operation of Borrower’s present
business; (vi) any Obligor becomes insolvent or unable to pay its debts as they
mature, or admits in writing that it is insolvent or unable to pay its debts,
makes an assignment for the benefit of creditors, makes a conveyance fraudulent
as to creditors under any state or federal law, or a proceeding is instituted by
or against any Obligor alleging that such Obligor is insolvent or unable to pay
debts as they mature, or a petition under any provision of Title 11 of the
United States Code, as amended, is filed by or against any Obligor; (vii) entry
of any judgment in excess of the amount set forth on Item 27 of the Schedule
against any Obligor or creation, assertion, or filing of any judgment or tax
Lien against the property of any Obligor, in each case which remains
undischarged or unbonded for 10 days after such entry or filing; (viii) death of
any Obligor who was a natural person, or dissolution, merger, or consolidation
of any Obligor which is a corporation, partnership or limited liability company;
(ix) transfer of a substantial part (determined by market value) of the property
of Borrower; (x) sale, transfer or exchange, either directly or indirectly, of a
controlling stock or equity ownership interest of any Obligor; (xi) termination,
unenforceability or withdrawal of any guaranty or validity guaranty for the
Obligations, or failure of any Obligor to perform any of its obligations under
such a guaranty or validity guaranty or assertion by any Obligor that it has no
liability or obligation under such a guaranty or validity guaranty; (xii)
appointment of a receiver for the Collateral or for any other property in which
Borrower has an interest to the extent the total amount of monthly revenue
derived from the Properties or Customers for which a receiver has been appointed
exceed [redacted] of monthly gross revenues; (xiii) seizure of any Collateral by
any Person other than Lender; (xiv) a Change of Control (xv) the occurrence of
any act, omission, event or circumstance which has or could reasonably be
expected to have a materially adverse effect on Borrower or any other Obligor;
(xvi) payment by Borrower on any Subordinated Debt in violation of the
applicable subordination agreement; (xvii) the Pension Benefit Guaranty
Corporation or the Department of Labor commences proceedings under ERISA to
terminate any of Borrower’s employee pension benefit plans; (xviii) the loss of
Bulk Contracts covering more than [redacted] net subscribers; or (xix) default
or termination shall occur with respect to any Supplier Contract.
 
-24-

--------------------------------------------------------------------------------




(b) Remedies. If a Default occurs and is continuing, in each case without demand
or notice to Borrower, any other Obligor or any other Person (unless such notice
is expressly required hereunder or under applicable law):
 
(i) Agent may and shall upon request of a Lender to terminate each such Lenders’
commitment, if any, to make loans or to extend other financial accommodations to
Borrower, and may declare the entire principal amount of all loans outstanding
hereunder, all interest thereon, any unpaid fees and all other Obligations of
any kind or nature to be, and thereupon the same will immediately become, due
and payable in full; and, in the event of a Default described under clause (vi)
of Section 13(a), such termination and acceleration shall automatically occur
without any notice, demand or presentment of any kind. Borrower agrees to
deposit with Agent on behalf of Lenders a cash sum equal to the amount of
letters of credit and acceptances issued or guaranteed by Agent or Lenders or
any Affiliate of Agent or Lender which have not been drawn upon or matured,
which funds will be used to reimburse Agent or Lenders or such Affiliate of
Agent or Lenders upon drawing under any letter of credit or maturity of any
acceptance.
 
(ii) Agent may, and upon request of Lenders, shall decrease the advance rates
set forth in the definition of “Borrowing Base” in Lender’s discretion.


(iii) Agent may, and upon request of Lenders, shall designee may notify
Customers that the Accounts have been assigned to Lenders and that Lenders have
a security interest therein, collect them directly, and charge the collection
costs and expenses to Borrower’s loan account.


(iv) Agent may, and upon request of Lenders shall (A) exercise any of its
remedies under any other Loan Document, (B) apply any cash collateral to the
Obligations (without limiting the foregoing, Lenders may instruct any bank or
other financial institution holding any cash, certificate of deposit or other
Collateral to pay over such Collateral to Agent on behalf of Lenders), and (C)
draw on any letter of credit issued for the benefit of Agent on behalf of
Lenders in connection with this Agreement or any other Loan Document and apply
the proceeds thereof to the Obligations, in each case without demand or notice
to Borrower or any other Person.


(v) Agent may, and upon request of Lenders shall, make such payments and do such
acts as Agent or Lenders consider necessary or reasonable to protect its
security interest in the Collateral. Borrower authorizes Agent and Lenders to
enter each premise where any Collateral is located, take and maintain possession
of the Collateral, or any part of it, and to pay, purchase, contest or
compromise any Lien which in Agent or Lenders opinion appears to be prior or
superior to its security interest and to pay all expenses incurred in connection
therewith.
 
-25-

--------------------------------------------------------------------------------




(vi) As permitted by the UCC, Agent may, and upon request of Lenders shall,
ship, reclaim, recover, store, finish, maintain, repair, continue to provides
services required by the Contracts, prepare for sale, advertise for sale and
sell the Collateral. Any such sale may be either a public or private sale, or
both, by way of one or more contracts or transactions, for cash or on terms. It
is not necessary that the Collateral be present at any such sale.


(vii) Agent may, and upon request of Lenders shall, without regard to any waste,
adequacy of the security or solvency of Borrower, apply for the appointment of a
receiver of the Collateral, to which appointment Borrower hereby consents,
whether or not foreclosure proceedings have been commenced hereunder or under
any other Loan Document and whether or not a foreclosure sale has occurred.


(viii) Reserved.


(ix) Agent may, at Lender’s option, exercise any of the remedies available to
Lender as a secured party under the Uniform Commercial Code as in effect in any
applicable jurisdiction, or otherwise available to Agents or Lenders under
applicable law. Borrower agrees, upon Default, to cease the sale or other
disposition of the Collateral, except with Lenders’ prior written consent, and
to assemble at Borrower’s expense all the Collateral at a convenient place
acceptable to agent. Agent may charge to Borrower’s loan account and Borrower
will pay Agent upon demand all costs and expenses, including reasonable
attorneys’ fees (including fees of attorneys that are regular salaried employees
of Agent or Lender or any of its Affiliates), in connection with: (A) the
liquidation of any Collateral; (B) obtaining or enforcing payment of the
Obligations; (C) the settlement, adjustment, compromise, or litigation of
Customer disputes; or (D) the prosecution or defense of any action or proceeding
either against Lender or against Borrower concerning any matter growing out of
or in connection with this Agreement and/or any Collateral and/or any
Obligations. If at any time Lender pays any state, city, local, federal, or
other tax or levy attributable to the Collateral, Borrower will repay to Lender
the amount of tax so paid by Agent. Borrower agrees that Agent may apply any
proceeds from disposition of the Collateral first to satisfy obligations secured
by Liens prior to Lender’s security interest. Borrower will remain liable and
will pay on demand any deficiencies arising upon the liquidation of any
Collateral held by Lender.
 
(c) Notices. If any notice of intended disposition of the Collateral or of any
other act by Agent is required by law and a specific time period is not stated
therein, such notice, if given ten days before such disposition or act, in
accordance with the provisions of Section 15(a), will be deemed reasonably and
properly given.
 
(d) License. Borrower hereby grants to Agent on behalf of Lenders a license or
other right to use, without charge, Borrower’s labels, patents, copyrights,
rights of use of any name, trade secrets, trade names, trademarks and
advertising matter, or any property of a similar nature, as it pertains to the
Collateral, in completing production of, advertising for sale and selling any
Collateral and Borrower’s rights under all licenses, and all franchise
agreements shall inure to Agent for Lenders benefit.
 
-26-

--------------------------------------------------------------------------------




(e) Remedies Cumulative. Agent’s and Lenders rights and remedies under this
Agreement and all other Loan Documents shall be cumulative. Agent and Lenders
shall have all other rights and remedies not inconsistent herewith as provided
under the UCC, by law, or in equity. No exercise by Agent or Lenders of one
right or remedy shall be deemed an election, and no waiver by Agent or Lender of
any default on Borrower’s part shall be deemed a continuing waiver. No delay by
Agent or Lender shall constitute a waiver, election or acquiescence by it.


14. Indemnification. Borrower agrees to defend, indemnify, and hold harmless
Agent, Lender and Agent’s and Lenders’ directors, officers, employees,
Affiliates, representatives, attorneys and agents (each an “Indemnified Person”)
from and against any and all penalties, fines, liabilities, damages, costs, or
expenses of whatever kind or nature asserted against any such Indemnified
Person, arising out of, or in any way related to this Agreement or any other
Loan Document, or the transactions contemplated hereby or thereby, including by
reason of the violation of any law or regulation relating to the protection of
the environment or the presence, generation, disposal, release, or threatened
release of any hazardous materials in connection with Borrower’s business on, at
or from any property at any time owned or operated by Borrower, including,
without limitation, reasonable attorneys’ and consultants’ fees, investigation
and laboratory fees, court costs, and litigation expenses actually incurred.
Without limiting the foregoing, Borrower represents and warrants that there has
been no loan broker or investment banker other than Morgan Joseph involved in
connection with the transactions contemplated hereby and Borrower agrees to
indemnify and hold Lender harmless from any claim of compensation payable to any
loan broker or investment banker in connection with the transactions
contemplated hereby.


15. General Provisions.
 
(a) Notices. Except as specifically provided in this Agreement or in any of the
other Loan Documents, all notices and communications hereunder and thereunder
will be in writing or by telephone subsequently confirmed in writing. Notices in
writing will be delivered personally or sent by overnight courier service, by
certified or registered mail, postage pre-paid, or by facsimile transmission and
will be deemed received, in the case of personal delivery, when delivered; in
the case of overnight courier service, on the next Business Day after delivery
to such service; in the case of mailing, on the fourth Business Day after
mailing; and, in the case of facsimile transmission, upon transmittal if
confirmed by the sender’s facsimile device; provided that in the case of notices
to Agent and Lenders, Agent and Lenders will be charged with knowledge of the
contents thereof only when such notice is actually received by Agent or Lenders.
A telephonic notice to Agent as understood by Agent will be deemed to be the
controlling and proper notice in the event of a discrepancy with or failure to
receive a confirming written notice. Notices to Agent, Lenders or Borrower will
be sent to the addresses set forth on Item 29 the Schedule, or any other address
for either of Borrower, Lenders or Agent of which the other is notified by like
notice.
 
-27-

--------------------------------------------------------------------------------




(b) No Waiver. No waiver hereunder will be valid unless in writing signed by
Agent on behalf of Lenders and then only to the extent therein stated. No delay
or failure by Agent on behalf of Lenders in the exercise of any right or remedy
hereunder will operate as a waiver thereof or of Agent’s or Lender’s right to
exercise any other right or remedy.


(c) Time of Essence. Time is of the essence of this Agreement.
 
(d) Severability. Wherever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement will be prohibited by or invalid under
applicable law, such provision will be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
 
(e) Successors and Assigns. Borrower’s, Agent’s and Lenders’ rights and
obligations hereunder will inure to the benefit of Borrower’s, Agent’s and
Lender’s respective successors and assigns, provided that Borrower acknowledges
and agrees that without Agent’s or Lenders prior written consent, which may be
withheld for any reason or no reason, Borrower may not assign Borrower’s rights
or obligations or any part thereof hereunder to any other Person.
Notwithstanding anything herein to the contrary, each Lender may, without the
consent of Borrower, grant a security interest in, sell or assign, grant or sell
participations or otherwise transfer all or any portion of its rights and
obligations hereunder to one or more Persons.
 
(f) Governing Law; Submission to Jurisdiction; Service; Etc. This Agreement and
the other Loan Documents shall be governed by and construed in accordance with
the substantive laws (other than conflict of law provisions and principles) of
the State of New York. Borrower hereby consents to the non-exclusive
jurisdiction of any United States Federal Court sitting in or with direct or
indirect jurisdiction over the Southern District of New York or any New York
state court located in New York County in any action, suit or other proceeding
arising out of or relating to this Agreement or any of the other Loan Documents,
and Borrower irrevocably agrees that all claims and demands in respect of any
such action, suit or proceeding may be heard and determined in any such court
and irrevocably waives any objection it may now or hereafter have as to the
venue of any such action, suit or proceeding brought in any such court or that
such court is an inconvenient forum. Borrower waives personal service of any and
all process upon it and consents that all such service of process may be made by
registered mail (return receipt requested) directed to Borrower at Borrower’s
address for notices pursuant to this Agreement, and service so made shall be
deemed to be completed five (5) days after the same shall have been so deposited
in the United States mails. Nothing herein shall limit the right of Agent or
Lenders to bring proceedings against Borrower or any of its Affiliates in the
courts of any other jurisdiction. Any judicial proceeding commenced by Borrower
against Agent or Lenders or any other holder of any Obligations, or any
Affiliate of Agent or Lenders or any other holder of any Obligations, involving,
directly or indirectly, any matter in any way arising out of, related to or
connected with any Loan Document shall be brought only in a United States
Federal Court sitting in or with direct jurisdiction over the Southern District
of New York or any New York state court sitting in New York county. Nothing in
this Agreement shall be deemed or operate to affect the right of the Agent or
Lenders to serve legal process in any other manner permitted by law or to
preclude the enforcement by Agent or Lenders of any judgment or order obtained
in such forum or the taking of any action under this Agreement to enforce same
in any other appropriate forum or jurisdiction.
 
-28-

--------------------------------------------------------------------------------


 
(g) Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER, AGENT AND LENDERS HEREBY IRREVOCABLY AND EXPRESSLY WAIVE ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON
CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT, THE OBLIGATIONS OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY OR EITHER PARTY’S ACTIONS IN THE NEGOTIATION, ADMINISTRATION,
OR ENFORCEMENT HEREOF OR THEREOF. EACH OF BORROWER AND LENDER ACKNOWLEDGES THAT
SUCH WAIVER IS MADE WITH FULL KNOWLEDGE AND UNDERSTANDING OF THE NATURE OF THE
RIGHTS AND BENEFITS WAIVED HEREBY, AND WITH THE BENEFIT OF ADVICE OF COUNSEL OF
ITS CHOOSING.
 
(h) Waiver of Hearing. BORROWER HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY
WAIVES ALL RIGHTS WHICH BORROWER HAS UNDER APPLICABLE LAW TO NOTICE AND TO A
JUDICIAL HEARING PRIOR TO THE ISSUANCE OF A WRIT OF POSSESSION ENTITLING LENDER,
ITS SUCCESSORS AND ASSIGNS TO POSSESSION OF THE COLLATERAL UPON A DEFAULT.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING AND WITHOUT LIMITING ANY OTHER
RIGHT WHICH LENDER MAY HAVE, BORROWER CONSENTS THAT, IF LENDER FILES A PETITION
FOR AN IMMEDIATE WRIT OF POSSESSION UNDER APPLICABLE LAW AND THIS WAIVER OR A
COPY HEREOF IS ALLEGED IN SUCH PETITION AND ATTACHED THERETO, THE COURT BEFORE
WHICH SUCH PETITION IS FILED MAY DISPENSE WITH ALL RIGHTS AND PROCEDURES HEREIN
WAIVED AND MAY ISSUE FORTHWITH AN IMMEDIATE WRIT OF POSSESSION, WITHOUT THE
NECESSITY OF AN ACCOMPANYING BOND AS OTHERWISE REQUIRED BY ANY PROVISION OF
APPLICABLE LAW.


(i) Expenses. Borrower shall pay on demand all of Agent and Lenders’ reasonable
costs and expenses in connection with underwriting and performing due diligence
with respect to the transactions contemplated hereby and the preparation,
reproduction, execution, delivery, and administration of this Agreement, and all
such costs and expenses of Agent and Lenders in connection with the enforcement
hereof, including the reasonable fees and out-of-pocket expenses of Agent and
Lenders’ counsel, in each case whether incurred on, prior or subsequent to the
Agreement Date. In addition, Borrower shall pay any and all stamp and other
taxes and recording and filing fees payable in connection with the execution and
delivery of all other instruments and documents to be delivered hereunder. Such
amounts may be charged by Agent and Lenders to Borrower’s account as one or more
loans hereunder. All provisions in this Agreement providing for the payment or
reimbursement of Agent and Lenders’ attorneys’ fees and expenses include,
without limitation, such fees and expenses incurred pursuant to or in connection
with proceedings brought under 11 U.S.C., the Federal Bankruptcy Code.
 
-29-

--------------------------------------------------------------------------------


 
(j) Execution in Counterparts; Execution by Fax; Waiver of Acceptance. This
Agreement may be executed in separate counterparts, all of which shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement or any other Loan Document by facsimile or electronic mail shall
be equally as effective as delivery of an original executed counterpart of this
Agreement or such other Loan Document. Any party delivering an executed
counterpart of this Agreement or any other Loan Document by facsimile or
electronic mail shall deliver an original executed counterpart of this Agreement
or such other Loan Document, but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement or such other Loan Document. To the fullest extent permitted by
applicable law, Borrower waives notice of Lender’s acceptance of this Agreement
and the other Loan Documents.
 
(k) Entire Agreement. This Agreement and the other Loan Documents embody the
entire agreement and understanding between Lender and Borrower and supersede all
prior agreements and understandings relating to the subject matter hereof.
 
16. Agent.
 
(A)  Appointment. Each Lender hereby designates and appoints First Capital as
its agent under this Agreement and the Loan Documents, and each Lender hereby
irrevocably authorizes Agent to take such action or to refrain from taking such
action on its behalf under the provisions of this Agreement and the Loan
Documents and to exercise such powers as are set forth herein or therein,
together with such other powers as are reasonably incidental thereto. Agent is
authorized and empowered to amend, modify, or waive any provisions of this
Agreement or the other Loan Documents on behalf of Lenders. The provi-sions of
this Section 16 are solely for the benefit of Agent and Lenders and neither
Borrower nor any Loan Party shall have any rights as a third party beneficiary
of any of the provisions hereof. In performing its functions and duties under
this Agreement, Agent shall act solely as an administrative representative of
Lenders and does not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for Lenders,
Borrower or any Loan Party. Agent may perform any of its duties hereunder, or
under the Loan Documents, by or through its agents or employees.
 
(B) Reliance Agent shall be entitled to rely upon any written notices,
statements, certificates, orders or other documents or any telephone message or
other communication (in-cluding any writing, telex, telecopy or telegram)
believed by it in good faith to be genuine and correct and to have been signed,
sent or made by the proper Person, and with respect to all matters pertaining to
this Agreement or any of the Loan Documents and its duties hereunder or
thereunder, upon advice of counsel selected by it. Agent shall be entitled to
rely upon the advice of legal counsel, independent accountants, and other
experts selected by Agent in its sole discretion.


(C) First Capital Individually. With respect to the Loans made by it, First
Capital shall have and may exercise the same rights and powers hereunder and is
subject to the same obligations and liabilities as and to the extent set forth
herein for any other Lender. The terms "Lenders" or any similar terms shall,
unless the context clearly otherwise indicates, include First Capital in its
individual capacity as a Lender. First Capital may lend money to, and generally
engage in any kind of banking, trust or other business with any Loan Party as if
it were not acting as Agent pursuant hereto.
 
-30-

--------------------------------------------------------------------------------




(D) Successor Agent


(1) Resignation. Agent may resign from the performance of all its functions and
duties hereunder at any time by giving at least thirty (30) Business Days' prior
written notice to Borrower and the Lenders. Such resignation shall take effect
upon the acceptance by a successor Agent of appointment pursuant to clause (2)
below or as otherwise provided below.


(2) Appointment of Successor Upon any such notice of resignation pursuant to
clause (G)(1) above, Lenders shall, upon receipt of Borrower's prior consent
which shall not unreasonably be withheld, appoint a successor Agent. If a
successor Agent shall not have been so appointed within said thirty (30)
Business Day period, the retiring Agent, upon notice to Borrower, shall then
appoint a successor Agent who shall serve as Agent until such time, as Lenders,
upon receipt of Borrower's prior written consent which shall not be unreasonably
withheld, appoint a successor Agent as provided above.


(3) Successor Agent Upon the acceptance of any appointment as Agent under the
Loan Documents by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations under the Loan Documents.


(E) Confirmation of Authority; Execution of Releases. Without in any manner
limiting Agent's authority to act without any specific or further authorization
or consent by Lenders, each Lender agrees to confirm in writing, upon request by
Borrower, the authority to release any property covered by this Agreement or the
Loan Documents. So long as no Event of Default is then continuing, upon receipt
by Agent of confirmation from the requisite percentage of Lenders, of its
authority to release any particular item or types of property covered by this
Agreement or the Loan Documents, and upon at least five (5) Business Days prior
written request by Borrower, Agent shall (and is hereby irrevocably authorized
by Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to Agent for the benefit of Lenders herein or
pursuant hereto upon such Collateral; provided, however, that (i) Agent shall
not be required to execute any such document on terms which, in Agent's opinion,
would expose Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty,
and (ii) such release shall not in any manner discharge, affect or impair the
Obligations or any Liens upon (or obligations of any Loan Party, in respect of),
all interests retained by any Loan Party, including, without limitation, the
proceeds of any sale, all of which shall continue to constitute part of the
property covered by this Agreement or the Loan Documents.


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
-31-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Borrower, Agent and Lenders have executed this Agreement as
of the day and year first above written.
 

        MDU COMMUNICATIONS (USA) INC.  
   
   
    By:   ___________________________________   Name:
______________________________   Title:  ______________________________

 

        AGENT AND LENDER:       FCC, LLC, d/b/a FIRST CAPITAL  
   
   
    By:   ___________________________________   Name:
______________________________   Title:  _______________________________

 

        LENDER:       FULL CIRCLE FUNDING, LP  
   
   
      By its General Partner     FULL CIRCLE FUNDING, LLC

 

  By its Managing Members       By: _____________________________   Name: Robert
A. Blum   Title: Managing Member       By: _____________________________   Name:
John E. Stuart   Title: Managing Member

 
-32-

--------------------------------------------------------------------------------




NOTARY JURAT FOR EXECUTION OF
WRITTEN OBLIGATIONS TO PAY MONEY


On this the ____ day of ______________, 2006, before me, the undersigned, a
Notary Public in and for the State of _____________, County of
_________________, ___________________________ personally appeared, who is
personally known to me or proved to me on the basis of satisfactory evidence to
be the _______________________________ of ___________________________, a
_____________________ corporation, who, being by me first duly sworn, stated
that:



1.  
He executed the foregoing Loan and Security Agreement on behalf of such
corporation pursuant to its by-laws or a resolution of its board of directors,
said execution taking place in the State of ______________________, County of
________________; and




2.  
He has this day delivered the foregoing Loan and Security Agreement to FCC, LLC,
d/b/a FIRST CAPITAL, AND FULL CIRCLE FUNDING, L.P. at Oklahoma City, Oklahoma
via overnight courier.




        Signature of Borrower’s Officer:  
   
   
    By:      

--------------------------------------------------------------------------------

Name: _________________________________________________    

 
Sworn to and subscribed before me this ___ day of _______________, 20__:


__________________________________
Notary Signature


My Commission Expires:


_________________________________


[Affix Notarial Seal]




-33-

--------------------------------------------------------------------------------




AFFIDAVIT REGARDING DELIVERY


On this the ____ day of _______________, 20__, before me, the undersigned, a
Notary Public in and for the State of New York, County of _______________,
_______________________ personally appeared, personally known to me or proved to
me on the basis of satisfactory evidence to be the ________________________ of
FCC, LLC, d/b/a FIRST CAPITAL, who, being by me first duly sworn, stated that
he/she has received delivery of the foregoing Loan and Security Agreement on
behalf of FCC, LLC, d/b/a FIRST CAPITAL in the State of New York, County of New
York.
 

 

  __________________________________   Signature of Officer of FCC, LLC, d/b/a
First Capital

 
 
Sworn to and subscribed before me this ___ day of _______________, 20__:


__________________________________
Notary Signature


My Commission Expires:


_________________________________


[Affix Notarial Seal]


-34-

--------------------------------------------------------------------------------



AFFIDAVIT REGARDING DELIVERY


On this the ____ day of _______________, 20__, before me, the undersigned, a
Notary Public in and for the State of New York, County of _______________,
_______________________ personally appeared, personally known to me or proved to
me on the basis of satisfactory evidence to be the ________________________ of
FULL CIRCLE FUNDING, LLC, the General Partner of FULL CIRCLE FUNDING, L.P. being
by me first duly sworn, stated that he/she has received delivery of the
foregoing Loan and Security Agreement on behalf of FULL CIRCLE FUNDING, LLC in
the State of New York, County of New York.

 

  __________________________________   Signature of Officer of Full Circle
Funding, LLC





Sworn to and subscribed before me this ___ day of _______________, 20__:


__________________________________
Notary Signature


My Commission Expires:


_________________________________


[Affix Notarial Seal]


-35-

--------------------------------------------------------------------------------


 
SCHEDULE


This Schedule is a part of the foregoing Loan and Security Agreement dated as of
this 11th day of September 2006 between MDU Communications (USA) Inc., a
Washington corporation (“Borrower”), and Full Circle Funding, L.P. a Delaware
limited partnership (“Full Circle”) and FCC, LLC, d/b/a FIRST CAPITAL, a Florida
limited liability company (“First Capital”) in its capacity as a Lender and as
Agent, (each of Full Circle and First Capital a “Lender” and collectively
“Lenders”).
 


1. Borrowing Base


“Borrowing Base” means, at any time, an amount equal to: [redacted]
 
2. Accounts Eligibility


(a) Contract Aging: [redacted]


(b) Concentration Limit: [redacted]


3. Permitted Liens
 
Existing Liens and financing statements:



Financing Statement Number,
 
  Jurisdiction and Filing Date
Secured Party
Collateral
2001-213-0091, Washington Secretary of State
Cisco Systems
Specific Leased
August 1, 2001
 Capital Corporation Equipment    
 
200610098101, Washington Secretary of State
Leasing Innovations,
Specific Leased
April 10, 2006
Incorporated
Equipment
 
   
200610819935, Washington Secretary of State
Leasing Innovations
Specific Leased
April 17, 2006
Innovations
Equipment
 
   
200616794007, Washington Secretary of State
Leasing Innovations
Specific Leased
June 15, 2006
Innovations
Equipment
 
   
200620598721, Washington Secretary of State
Citicorp Leasing, Inc.
Specific Leased
July, 24, 2006
 
Equipment

 

--------------------------------------------------------------------------------


 
4. Persons Authorized to Request Loans
 

Name: Title: Sheldon Nelson President and Chief Executive Officer Carmen Ragusa
Vice President Brad Holmstrom Secretary and Legal Counsel

  
5. Collection Days: 2 Business Days


6. Conditions To Initial Loans


Items listed below are required to be delivered, in form and substance
satisfactory to Agent in its sole discretion, as a condition to Lender’s
obligation to fund the initial loan or extend the first financial accommodation
to Borrower under this Agreement.
 
Certified copy of articles/certificate of incorporation


Bylaws


Secretary’s certificate as to constituent documents, bylaws, authorizing action
(e.g., corporate resolutions) and incumbency of officers/status and specimen
signatures of authorized signers


Good Standing Certificate (state of organization and all other states in which
Borrower is qualified to do business)


Lien search results


Payoff letter from any lender whose loans are to be refinanced from proceeds of
loans made under this Agreement


Lien termination documents from existing lender, any other creditor whose
filings are to be terminated, etc.


Landlord, warehouseman or other bailee waivers


Collateral Assignment of all Customer Contracts


Agreement with any third party billing and collecting agents


Lockbox, blocked account or agency account agreement(s)


Financial statements


Borrowing Base Certificate, together with schedules of Accounts and Inventory
and other supporting documentation, in each case as of a date acceptable to
Lender
 
-2-

--------------------------------------------------------------------------------




Financing statements


Officer’s certificate as to representations, warranties and no defaults


Solvency certificates


Opinion letter of Borrower’s legal counsel


Warrant Agreement


Registration Rights Agreement


Assignment of a Life Insurance Policy on [redacted]


All other items described on the Schedule of Closing Documents previously
delivered by Lender or Lender’s counsel to Borrower or Borrower’s counsel


7. Termination Date
This Agreement will terminate on the third anniversary of the Agreement Date,
provided, however, that the term shall automatically be extended for an
additional month at the end of each month during the first twenty-four (24)
month period starting on the Agreement Date up to a maximum term of sixty (60)
months from the Agreement Date.


8. Interest Margin: Tranche A Revolving Loan: Prime Rate plus 410 basis points
(4.10%);
 

  Tranche B Revolving Loan: Prime Rate plus 3%;       Tranche C Revolving Loan:
Prime Rate plus 2%; and       Tranche D Revolving Loan: Prime Rate plus 1%.



9. Default Margin: 3%


10. Fees
a. Upon execution of this Agreement, in consideration of Lender’s structuring,
approving and committing to this Agreement, and for services by Lenders in
connection with Lenders continuing administration of the Revolving Loan, but
without affecting Borrower’s obligation to reimburse Lenders for costs
associated with this Agreement and the transactions contemplated hereby as
provided elsewhere in this Agreement, Borrower agrees to pay to Agent for the
benefit of Lenders Closing/Annual Fees as follows:


Closing Fee of 3.5% of Revolving Tranche A shall be due and payable at closing,
regardless of whether all of Tranche A is borrowed at Closing.
 
-3-

--------------------------------------------------------------------------------


Closing/Annual Fee of 1% shall be and payable on the entire amount of Revolving
Loan Tranche B (i.e. on the full $5 Million of such Tranche) at such time as the
outstanding principal balance of the Revolving Loan exceeds $5,000,000 and on
each anniversary of the date the outstanding principal balance first exceeded $5
Million.
Closing/Annual Fee of 1% shall be and payable on the entire amount of Revolving
Loan Tranche C (i.e. on the full $5 Million of such Tranche) at such time as the
outstanding principal balance of the Revolving Loan exceeds $10,000,000, and on
each anniversary of the date the outstanding principal balance first exceeded
$10 Million.
Closing/Annual Fee of 1% shall be and payable on the entire amount of Revolving
Loan Tranche D (i.e. on the full $5 Million of such Tranche) at such time as the
outstanding principal balance of the Revolving Loan exceeds $15,000,000, and on
each anniversary of the date the outstanding principal balance first exceeded
$15 Million.


Any Annual Fee shall be prorated to the extent there are less than 12 months
remaining in the original term at the time such Annual Fee is charged, based on
the number of months remaining in the original term to 12 months.


b. In consideration of the maintenance of Lender’s commitment hereunder,
Borrower will pay Agent for the benefit of Lenders a fee as set forth below on
the daily average unused portion of Lender’s commitment to make Revolving Loans
hereunder, payable monthly in arrears on the first day of each calendar month,
beginning on the first such date following the Agreement Date.


An unused line fee on Revolving Loan Tranche A of one-half of one percent (.50%)
per annum, charged monthly in arrears, on the average unused amount of Tranche
A. This fee shall be effective at Closing.
An Unused line fee on Revolving Loan Tranche B (i.e. on the full $5 Million of
such Tranche) of one half of one percent (.50%) per annum, charged monthly in
arrears, on the average unused amount of Tranche B at such time as the
outstanding principal balance of the Revolving Loan exceeds $5,000,000 and
continuing thereafter regardless of whether the balance on the Loan drops below
$5 Million.
An Unused line fee on Revolving Loan Tranche C (i.e. on the full $5 Million of
such Tranche) of one third of one percent (.33%) per annum, charged monthly in
arrears, on the average unused amount of Tranche C at such time as the
outstanding principal balance of the Revolving Loan exceeds $10,000,000 and
continuing thereafter regardless of whether the balance on the Loan drops below
$10 Million.
An Unused line fee on Revolving Loan Tranche D (i.e. on the full $5 Million of
such Tranche) of one quarter of one percent (.25%) per annum, charged monthly in
arrears, on the average unused amount of Tranche D at such time as the
outstanding principal balance of the Revolving Loan exceeds $15,000,000 and
continuing thereafter regardless of whether the balance on the Loan drops below
$15 Million.


c. In the event that this Agreement is terminated for any reason Borrower will
pay to Agent for the benefit of Lender on or prior to the effective date of such
termination an early termination fee as follows: The Borrower may elect to
prepay the Revolving Loan in whole upon 30 days’ notice to Lender. Such
prepayment shall be at the following pre-payment prices as a percentage of
pre-paid principal:
 
-4-

--------------------------------------------------------------------------------


 

 
Months 0-12 after Closing Date  104%
Months 13-24 after Closing Date 102%
Months 25-33 after Closing Date 101%
(No fee shall apply to Prepayments made within the last 3 months of the original
term or during any automatic extension period.)



All of the foregoing fees constitute compensation to Agent for the benefit of
Lender for services rendered and are not interest or a charge for the use of
money. Each installment of such fees shall be fully earned when due and payable
and shall not be subject to refund or rebate.


11. Organizational Information
Exact Legal Name of Borrower: MDU Communications (USA) Inc.
State of Organization: Washington
Type of Organization: Corporation
Organizational Identification Number: 52-2233408


12. Subsidiaries and Investments in Other Persons: None


13. Pending Litigation: None


14. Existing Debt and Guarantees:
Loan from Wachovia Bank in the amount of $200,000 secured by deposit accounts
maintained at Wachovia


Lease obligations to Leasing Innovations secured by the liens identified in Item
3 of the Schedule in principal amount of [redacted]


Lease obligations to Citicorp Leasing Inc. secured by the liens identified in
Item 3 of the Schedule in principal amount of [redacted]


Lease obligations to Cisco Systems Capital Corporation secured by the liens
identified in Item 3 of the Schedule in principal amount of [redacted]


15. Prior Legal Names: None


Prior or Current Trade or Fictitious Names: MDU Communications
 

Mergers and Acquisitions: Digital Solutions LLC, a Connecticut limited liability
company   Direct Satellite, Inc., an Illinois corporation   PCM Acquisitions
Corp., a Delaware corporation

 
-5-

--------------------------------------------------------------------------------




16. Locations of Offices and Collateral: 60 Commerce Way, Totowa, New Jersey
07512

 
2275 SW 66th Terrace, Suite 1, Davie, Florida, 33317
400 N. May Street, Unit 207, Chicago, Illinois, 60622
5535 Wilkins Court, Rockville, Maryland, 20850
20955 Pathfinder Road, Suite 100, Diamond Bar, California 91765


 
Current Chief Executive Office: 60 Commerce Way, Totowa, New Jersey 07512


Other Locations of Chief Executive Office in past five years: None


Other Current Collateral Locations: None


17. Ownership Structure: 100% of stock and equity interest owned by MDU
Communications International, Inc.


18. Owned Real Property: None


Leased Real Property (including legal name of landlord and monthly rent):


[redacted]


Warehousemen, processors, consignees or other bailees in possession or control
of any Inventory (include name, address where Inventory is stored and
description of the arrangement): None


19. Bank Accounts: [redacted]
 
20. Commercial Tort Claims:
None


21. Financial Covenants:


(a) Capital expenditures (excluding those incurred in connection with the
installation or development and build-out of digital satellite television
systems and broadband internet services to multiple dwelling units under
Contract to the Borrower), shall not exceed [redacted].
 
(b) Ratio of Subscriber Acquisition Costs to Monthly Subscriber Revenue/ROI:
[redacted]
 
(c) Minimum gross monthly revenue of $900,000 during the first 12 months
following the Closing Date; $1,200,000 for months 13 through 24 following the
Closing Date; and [redacted] for each month thereafter.
 
-6-

--------------------------------------------------------------------------------




(d) Minimum Number of Subscribers prior to Borrower drawing Loans in the
specified Tranche as follows:
 

Tranche A Minimum 40,000 Subscribers Tranche B Minimum 45,000 Subscribers
Tranche C Minimum 50,000 Subscribers Tranche D Minimum 55,000 Subscribers



Such minimum must be met while any balance remains outstanding under the
applicable Tranche.


(e)  Prior to funding any advances under Tranche C or Tranche D, Borrower’s
EBITDA must be positive. [redacted]
 
(f) [redacted]


22. Permitted Purchase Money Debt: [redacted]


23. Annual Financial Statements: To be audited and certified without
qualification by an independent practicing certified public accountant
acceptable to Lender.


24. Borrowing Base Certificates: Borrower shall deliver to Lender a Borrowing
Base Certificate no less frequently than monthly (by the fifth Business Day of
each month and determined as of the close of business on the last Business Day
of the immediately preceding month).


25. Field Examinations:  Borrower agrees to pay to Agent its customary fees and
disbursements relating to field examinations of the Collateral, Borrower,
Borrower’s business and Borrower’s books and records, which, as of the Agreement
Date, are $850 per examiner per day plus all of the out-of-pocket examination
costs and travel and other expenses incurred by such examiners.


26. Cross Default Amount: [redacted]


27. Judgment Cross Default Amount: [redacted]


28. Maximum Annual Increase in Officers’ Compensation:  [redacted]


29. Notice Addresses:
 

If to Borrower: MDU Communications (USA), Inc.  
60 Commerce Way, Unit D
Totowa, New Jersey, 07512
Attn.:President
Facsimile No.: 973-237-9243

 
-7-

--------------------------------------------------------------------------------




 

If to Agent: FCC, LLC, d/b/a First Capital  
3520 N. W. 58th Street
Oklahoma City, Ok 73112
Attention: John Curtis
Facsimile No.: (405) 917-9660

 

With a copy to: FCC, LLC d/b/a First Capital  
125 Town Park Drive, Suite 190
Kennesaw, Georgia, 30144
Attention: Kimberly Finch Withrow
Facsimile No.: (678) 594-5901

 

If to Lenders: FCC, LLC, d/b/a First Capital  
3520 N. W. 58th Street
Oklahoma City, Ok 73112
Attention: John Curtis
Facsimile No.: (405) 917-9660

 

 
Full Circle Funding, LP
1 Dock Street
Suite 502
Stamford CT 06902
Attn.: Robert A. Blum 
Facsimile No.: 203 286-1445
 

 
 
-8-

--------------------------------------------------------------------------------


 
EXHIBIT A


[redacted]
 

--------------------------------------------------------------------------------


`

EXHIBIT B


[redacted]
 

--------------------------------------------------------------------------------

